Citation Nr: 0534666	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  05-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the right ankle, currently assigned a 20 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1982 to April 
1982, from February 1983 to February 1986, and from March 
1987 to May 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Reason for Remand: To schedule the veteran for a hearing 
before the Board at the RO in Philadelphia, Pennsylvania.

In his February 2005 VA Form 9, the veteran indicated that he 
wanted a local hearing before the Board.  A letter was sent 
to him in September 2005 informing him that he was scheduled 
for a travel board hearing on October 25, 2005.  However, the 
veteran subsequently cancelled his hearing on that date.  He 
later contacted the RO in Philadelphia, Pennsylvania, which 
then notified the Pittsburgh RO in December 2005 that the 
veteran had moved to the jurisdiction of the Philadelphia RO 
and had requested that his claims file be transferred.  It 
was also noted that the veteran had asked that his hearing be 
rescheduled at the Philadelphia RO.  The failure to afford 
the veteran a hearing would amount to a denial of due 
process.  38 C.F.R. § 20.904(a)(3) (2005).  Therefore, the 
Pittsburgh RO should send the veteran's claims file to the 
Philadelphia RO so that the veteran may be scheduled for a 
hearing before the Board at that office.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to the 
Pittsburgh RO for the following action:

The Pittsburgh RO should send the claims 
file to the Philadelphia RO so that that 
office may schedule the veteran for a 
Travel Board hearing with a Veterans Law 
Judge and arrange for the veteran's 
local representative to review the 
claims file in preparation for the 
hearing.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

